Exhibit 10.28

May 14, 2007

Branch Banking and Trust Company

P.O. Box 408

301 Main Street

Greenville, South Carolina 29602

Attention: Barry Maness

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company, as
Administrative Agent, Wachovia Bank, National Association, as Syndication Agent,
BB&T Capital Markets and Wachovia Bank, National Association, as Arrangers, and
the Banks parties thereto, as amended (the “Credit Agreement”). Capitalized
terms used but not defined herein shall have the meanings given in the Credit
Agreement.

Ladies and Gentlemen:

On October 26, 2006, the Company issued a press release announcing its financial
results for the first quarter ended September 30, 2006. On January 25, 2007, the
Company issued a press release announcing its financial results for the second
quarter ended December 31, 2006. On April 26, 2007, the Company issued a press
release announcing its financial results for the third quarter ended March 31,
2007. Copies of the press releases are available through the Company’s website
at www.scansource.com. The financial results set forth in the October 26, 2006
press release, the January 25, 2007 press release and the April 26, 2007 press
release are referred to herein collectively as the “Qualified Financial
Results.”

As previously announced, the Company’s Board of Directors appointed a Special
Committee, consisting entirely of independent directors, to conduct a review of
the Company’s stock option grant practices and related accounting issues from
the time of its initial public offering in 1994 to the present. On January 19,
2007 the Company filed a current report on Form 8K with the SEC to announce the
findings of its Committee of the Board of Directors of the Company’s historical
stock option grant practices. The Special Committee recommended that management
determine the impact on the Company’s accounting for the option grants
referenced in the findings and make appropriate adjustments and required
disclosures. In that regard, the Company’s review of accounting issues raised by
the findings is ongoing (the “Accounting Review”). The Qualified Financial
Results included in the press releases do not reflect



--------------------------------------------------------------------------------

adjustments, if any, that may be required as a result of the Accounting Review.
Pursuant to a letter dated November 7, 2006, the Borrower and Guarantors
requested and obtained a waiver (the “November Waiver”) until February 15, 2007
relative to the delivery of the financial information, calculations and
certifications required by Section 5.01(b) and Section 5.01(c) of the Credit
Agreement (the “Non-Qualified November Deliverables”). Pursuant to a letter
dated February 14, 2007, the Borrower and Guarantors requested and obtained a
waiver (the “February Waiver”) until May 15, 2007 relative to the delivery of
the financial information, calculations and certifications required by
Section 5.01(b) and Section 5.01(c) of the Credit Agreement (the “Non-Qualified
February Deliverables”).

The Borrower and Guarantors may not be able to deliver the financial
information, calculations and certifications required by Sections 5.01(b) and
Section 5.01(c) of the Credit Agreement in respect of the Fiscal Quarters ending
September 30, 2006, December 31, 2006 and March 31, 2007 prior to May 15, 2007.
Accordingly, the Borrowers and Guarantors request that the Administrative Agent
seek the consent of the Banks to the following: (1) that any Default or Event of
Default arising from the Qualified Financial Results being subject to the
impact, if any, of the pending Accounting Review shall not constitute a Default
or Event of Default under the Credit Agreement so long as (i) the information
and documentation required by Section 5.01(b) and Section 5.01(c) of the Credit
Agreement (containing the qualifications required therein without qualification
to the pending Accounting Review or otherwise) in respect of the Fiscal Quarters
ending September 30, 2006, December 31, 2006 and March 31, 2007 are delivered on
or before the Waiver Expiration Date (as defined herein)(the “Section 5.01
Waiver”); and (2) that the Applicable Margin and Applicable Non-Utilization Fee
Rate shall be determined based upon the ratio of Consolidated Funded Debt to
Consolidated EBITDA calculated on the basis of the Qualified Financial Results
(in respect of the applicable Fiscal Quarter); provided that if, as a result of
the Accounting Review, any adjustments to the information set forth in the
Qualified Financial Results shall be necessary and if as a result thereof the
Applicable Margin and the Applicable Non-Utilization Fee Rate for the Fiscal
Quarters ending September 30, 2006, December 31, 2006 or March 31, 2007 (as
determined based upon the Qualified Financial Results) shall be different from
the Applicable Margin and the Applicable Non-Utilization Fee Rate for such
applicable period determined after making the adjustments, if any, required by
the Accounting Review, such redetermined Applicable Margin and Applicable
Non-Utilization Fee Rate shall be effective retroactive to the Rate
Determination Date for the applicable Fiscal Quarter (i.e., the Fiscal Quarter
ending September 30, 2006, December 31, 2006 or March 31, 2007, as the case may
be) and the Borrowers, the Administrative Agent and the Banks as applicable
shall within ten days of such redetermination make a payment (in the case of
amounts owing by the Borrowers to the Banks), or provide a credit applicable to
future amounts payable by the Borrowers thereunder (in the case of amounts owing
by the Banks to the Borrowers) equal to the difference between the interest,
letter of credit fees, unused fees and other fees actually paid under the Credit
Agreement and the interest, letter of credit fees, unused fees and other fees
that would have been paid under the Credit Agreement had the Applicable Margin
and the Applicable Non-Utilization Fee Rate as originally determined based upon
the Qualified Financial Results been equal to the Applicable Margin and the
Applicable Non-Utilization Fee Rate as redetermined after giving effect to the
adjustments, if any, resulting from the Accounting Review. In the event the
information and documentation required by Section 5.01(b) and Section

 

2



--------------------------------------------------------------------------------

5.01(c) of the Credit Agreement (containing the qualifications required therein
without qualification to the pending Accounting Review or otherwise) in respect
of the Fiscal Quarters ending September 30, 2006, December 31, 2006 and
March 31, 2007 are not delivered on or before the Waiver Expiration Date, an
Event of Default shall be deemed to have occurred under the Credit Agreement
effective as of the Waiver Expiration Date. As used herein, “Waiver Expiration
Date” shall mean June 30, 2007; provided, however, in the event the Company
obtains approval from NASDAQ to file its 10-Q and other required SEC filings for
the fiscal quarters ending September 30, 2006, December 31, 2006 and March 31,
2007 (the “SEC Filings”) on or after June 30, 2007, the Waiver Expiration Date
shall be deemed to be the earlier of: (i) the date upon which the NASDAQ
requires such SEC Filings to be made; or (ii) July 31, 2007.

The Borrowers and Guarantors contemplate entering into a financing to equip its
facility in Southhaven, Mississippi (the “Mississippi Facility”). Accordingly,
the Borrowers and Guarantors request that the Administrative Agent seek the
consent of the Banks to the following (collectively, the “Proposed Amendments”):

(1) Amend Section 5.29(i) to permit Debt not otherwise permitted under
Section 5.29, the aggregate outstanding principal amount of which shall not, at
any time, exceed $25 million;

(2) Amend Section 5.11(o) to permit Liens on assets of the Company or its
Subsidiaries to the extent not otherwise permitted under Section 5.11, securing
Debt and other liabilities in an aggregate amount not to exceed $11 million at
any time outstanding; and

(3) Amend Section 5.08 to provide that Capital Expenditures will not exceed in
the aggregate in any Fiscal Year the sum of $20 million.

The Loan Parties, the Banks and the Administrative Agent shall execute such
amendments, supplements and modifications to the Credit Agreement and Loan
Documents in form and content satisfactory to the Administrative Agent to
incorporate the Proposed Amendments.

The Borrowers and Guarantors hereby agree to pay all expenses of the
Administrative Agent including reasonable fees and disbursements of special
counsel for the Administrative Agent in connection with the preparation of this
letter agreement and any other documentation contemplated hereby.

The Borrowers and Guarantors represent and warrant that, after giving effect to
this consent and letter agreement, the Borrowers and Guarantors are in
compliance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents and no Default or Event of Default exists thereunder.

This waiver is limited to the Default and Event of Default caused solely by the
Qualified Financial Results being subject to the impact, if any, of the pending
review by the Special Committee. The Administrative Agent and each Bank
expressly reserves all of its respective

 

3



--------------------------------------------------------------------------------

rights and remedies with respect to any other present or any future Default or
Event of Default arising under the Credit Agreement or any of the Loan Documents
(including without limitation any Default or Event of Default that may arise as
a result of any adjustments to the Financial Results resulting from the review
by the Special Committee). The Banks’ consent as herein requested shall not
constitute (a) a future waiver of, or affect or diminish in any way, any of the
Banks’ rights under the Credit Agreement or the other Loan Documents, (b) an
amendment, modification or alteration of the Credit Agreement or the other Loan
Documents, and (c) a course of dealing or a waiver of the Banks’ right to
withhold its consent for any similar request in the future.

IN WITNESS WHEREOF, the parties hereto have caused this waiver to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

Very truly yours, SCANSOURCE, INC. By:  

/s/ Linda B. Davis

  (SEAL) Name:   Linda B. Davis   Title:   Vice President and Treasurer  
NETPOINT INTERNATIONAL, INC. By:  

/s/ Linda B. Davis

  (SEAL) Name:   Linda B. Davis   Title:   Vice President and Treasurer   4100
QUEST, LLC By:   ScanSource, Inc., its sole member     By:  

/s/ Linda B. Davis

  (SEAL)   Name:   Linda B. Davis     Title:   Vice President and Treasurer  

 

4



--------------------------------------------------------------------------------

PARTNER SERVICES, INC.     By:  

/s/ Linda B. Davis

  (SEAL) Name:   Linda B. Davis   Title:   Vice President and Treasurer  
SCANSOURCE EUROPE LIMITED   By:  

/s/ Linda B. Davis

  (SEAL) Name:   Linda B. Davis   Title:   Director   SCANSOURCE UK LIMITED  
By:  

/s/ Linda B. Davis

  (SEAL) Name:   Linda B. Davis   Title:   Director  

 

5



--------------------------------------------------------------------------------

CONSENT

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company, as
Administrative Agent, Wachovia Bank, National Association, as Syndication Agent
and an Other Currency Lender, BB&T Capital Markets and Wachovia Bank, National
Association, as Arrangers, and the Banks parties thereto, as amended (the
“Credit Agreement”). Capitalized terms used but not defined herein shall have
the meanings given in the Credit Agreement.

The undersigned Banks consent to the Section 5.01 Waiver (as defined in the
attached letter), the Proposed Amendments (as defined in the attached letter)
and the other matters set forth in the letter from the Borrowers and Guarantors
to the Administrative Agent dated as of May 14, 2007 and attached hereto.

 

BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent, U.S. Dollar Issuing
Bank, Other Currency Issuing Bank and as a
Bank By:  

/s/ James C. Stallings, III

  (SEAL) Name:   James C. Stallings, III   Title:   Senior Vice President  

WACHOVIA BANK, NATIONAL ASSOCIATION,

as an Other Currency Lender,

Other Currency Issuing Bank and a Bank,

By:  

/s/ Thomas F. Snider

  (SEAL) Name:   Thomas F. Snider   Title:   Senior Vice President   FIFTH THIRD
BANK By:  

 

  (SEAL) Name:     Title:    

 

6



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION     By:  

 

  (SEAL) Name:     Title:     CAPITAL ONE, N.A.   By:  

 

  (SEAL) Name:     Title:    

 

7